UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-KSB (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52670 BMX DEVELOPMENT CORP. (Name of Small Business Issuer in its Charter) Florida 20-2089854 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17111 Kenton Drive, Suite 100-B, Cornelius, N.C. 28031 (Address of Principal Executive Offices) (704) 892-8733 (Issuer’s Telephone Number) Securities registered under Section12(b) of the Act: Title of each class Name of each exchange on which registered None Not Applicable Securities registered under Section12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.):YesoNox Check whether the issuer (1)filed all reports required to be filed by Section13 or 15 (d)of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNoo Check if there is no disclosure of delinquent filers in response to Item405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB.x The Registrant’s revenues for its fiscal year ended December31, 2007 were $92,232. The aggregate market value of the issuer’s common stock held by non-affiliates: N/A Number of shares of common stock outstanding as of March 31, 2008: 4,796,000 Transitional Small Business Disclosure Format (check one):oYesxNo CAUTIONARY STATEMENT REGARDING FORWARD LOOKING INFORMATION The discussion contained in this 10-KSB under the Securities Exchange Act of 1934, as amended, (the "Exchange Act") contains forward-looking statements that involve risks and uncertainties. The issuer's actual results could differ significantly from those discussed herein. These include statements about our expectations, beliefs, intentions or strategies for the future, which we indicate by words or phrases such as "anticipate," "expect," "intend," "plan," "will," "we believe," "the Company believes," "management believes" and similar language, including those set forth in the discussion under "Description of Business," including the "Risk Factors" described in that section, and "Management's Discussion and Analysis or Plan of Operation" as well as those discussed elsewhere in this Form 10-KSB. We base our forward-looking statements on information currently available to us, and we assume no obligation to update them. Statements contained in this Form 10-KSB that are not historical facts are forward-looking statements that are subject to the "safe harbor" created by the Private Securities Litigation Reform Act of 1995. TABLE OF CONTENTS PART I Item1 Description of Business 3 Item2 Description of Property 6 Item3 Legal Proceedings 6 Item4 Submissions of Matters to a Vote of Security Holders 6 PARTII Item5 Market for Common Equity,Related Stockholder Matters And Small Business Issuer Purchases of Equity Securities 7 Item6 Management’s Discussion and Analysis or Plan of Operation 8 Item7 Financial Statements 10 Item8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item8A Controls and Procedures 25 Item8B Other Information 25 PARTIII Item9 Directors, Executive Officers, Promoters and Control Persons; Compliance With Section 16(a) of the Exchange Act 25 Item10 Executive Compensation 27 Item11 Security Ownership of Certain Beneficial Owners and Management 28 Item12 Certain Relationships and Related Transactions 28 Item13 Exhibits, Lists and Reports on Form 8-K 29 Item14 Principal Accountant Fees and Services 29 2 Table of Contents PART I Item1. Description of Business. Introduction The Company (“we”, “our”,) was incorporated in Florida effective December 28, 2004 and provides motor cycle repair services to customers located in and around the Charlotte, North Carolina area. We are established as a service provider to street and off-road motor cycle owners by providing quality repairs for them. We have been in existence for three years. Prior to the merger with Johnson High Performance, Inc. in 2007, we were an inactive, dormant shell corporation. We had been dormant since December, 2004 with operations consisting of only organizational activities. Management decided that the repair and servicing of motor cycles would be beneficial, thus we merged with a business in this field. We are filing this registration statement on a voluntary basis. DESCRIPTION OF BUSINESS Our operations primarily involve street and off-road motorcycle servicing and repair, specializing in affordable brand name and after-market replacement products. Through our emphasis on budget pricing and high quality service, we have developed a market in the motorcycle service industry in the local Charlotte, North Carolina area and a fifty mile surrounding area. We currently operate one office and one service bay area that is maintained by a management team of two individuals. The present geographic area we operate in includes primarily the Mecklenburg County, and Iredell County areas of North Carolina. Our subsidiary’s phone number is (336) 992-0241. This is the number used by customers and for all other business related matters. Marketing for our services is accomplished through print ads in newspapers as well as wholesale referrals. Additionally, we utilize a network of motor cycle owners and obtain business through networking with them. The motorcycle repair service industry is highly competitive with respect to price, service, quality, and location. There are numerous competitors in the motorcycle repair servicing industry that possess substantially greater financial, marketing, personnel and other resources. There can be no assurance that we will be able to respond to various competitive factors affecting the business. We plan to gain a competitive advantage over our competitors in the motorcycle repair servicing industry by offering quality services at a low price. We believe our quality and good customer service will differentiate our services from our competitors. For example, many of our listed prices currently match or are lower than the advertised prices of our major competitors. Also, we offer next day servicing on our repairs and our customer service professionals have an average of five years in the motorcycle industry which allows them to better serve our customers. However, since many of our competitors have greater brand loyalty and more capital resources than we do, there can be no assurance we will be successful in gaining that competitive advantage in our marketplace. Our main markets are individual retail customers and wholesale buyers and no single customer makes up more than ten percent of our total revenues. We do not expect that this will change in the future. We have two full-time employees. We also have two management consultants that are each independently contracted by us to service and provide financial consulting and services relating to this registration statement on Form 10-SB, which is being filed with the U.S. Securities and Exchange Commission. Our service line consists primarily of the following: · Air filters Fuel valves Throttle assemblies · Air shiftersGasketsTires · Carburetors Ignitions Transmission and clutch parts · ChainsPiston kits Valves · Cylinders Race engine valves Velocity stacks · Exhaust systemsRPM limitersWheels We do provide installation services for these products. We do not expect that any single customer will account for more than ten percent of our business. At the present time there is no need for governmental approvals, though this may change in the future. 3 Table of Contents Servicing Our tool inventory consists of products which we purchase from wholesalers. Of our 200 total square feet of facility, 100 square feet is dedicated to accounting, administration, billing, etc. We do provide installation and repair services from this facility. Pricing The price range of motor cycle replacement parts varies from market to market, affected by several factors including brand recognition, marketing strategies, quality, warranties, payment terms etc. A strategy primarily focused on being the lowest price typically results in more intense competition and lower profit margin. Therefore, on many of our services we offer multiple value choices in a good/better/best assortment, with appropriate price and quality differences from the “good” products to the “better” and “best” products. We believe that our overall prices compare favorably to those of our competitors. Marketing We believe that targeted advertising and marketing play important roles in succeeding in today’s environment. We will constantly work to understand our customers’ wants and needs so that we can build long-lasting, loyal relationships. We plan to utilize marketing and advertising primarily to advise customers about the overall importance of motor cycle maintenance, our great value and the availability of high quality service and parts. We are attempting to develop a targeted ‘loyalty program’ as a marketing method of driving new traffic to us. The basic idea of a ‘loyalty program’ is providing incentive discounts to the repeat customers. We will store up our customers' purchase records and set up guidelines to identify qualified customers. Such guidelines may include the total amount spent on repairs, or total visits for our services. For example, we may provide a 10% discount to customers whose total yearly spending exceeds $1,000. The loyalty program is still under development. We believe such incentives will appeal to our targeted customers including garages, service stations and other mechanics that repeatedly purchase use our services. To increase average sales dollars per transaction, we utilize creative promotional materials to increase the chance of up-selling and cross-selling opportunities. Purchasing and Supply Chain Replacement parts are selected and purchased from various vendors locally. We currently have several primary suppliers including Kustomwerks and Zippers. Neither of them are related parties. We typically assemble a list of replacement parts and products we need and phone or fax our orders into our suppliers on a daily basis. Most replacement parts and products are delivered to us the same day. We do not have any written distributors agreements with any of our suppliers. If we lost any of our suppliers, we believe we will be able to replace them with a comparable supplier without a material disruption to our business. However, we believe that we currently have good relationships with our suppliers. Environmental Law Compliance There are no current existing environmental concerns for our services. If this changes in the future, we make every effort to comply with all such applicable regulations. Risk Factors There are many factors that affect our business, operating results and financial conditions, many of which are beyond its control. The following is a description of the most significant factors that might cause the actual results of operations in future periods to differ materially from those currently expected or desired. Our limited operating history makes evaluation of our business and prospects difficult. We have received a report from our independent auditors on our financial statements for years ended December 31, 2006 and 2005. The footnote to our financial statements list factors that raise some doubt about our ability to continue as a going concern. Seasonal fluctuations in this business could adversely affect our revenues, could cause cut backs in our operations and may impede future growth. The motor cycle repair and servicing industry is subject to seasonal fluctuations. Historically, the industry is known to have seasonal fluctuations. Therefore, we expect to experience periods where a lack of revenue may adversely effect our operations. For example, an extended period of lack of revenue may cause us to cut back on our operations which may impede any future growth. We do not expect to pay dividends on our common stock. It is unlikely any dividends will be paid on the Shares in the near future; and there are no legal requirements or promise made by us to declare or pay dividends, and even if profitable, we may elect to use the profits for the business in lieu of declaring any dividends. Natural disasters, including earthquakes, fires and floods, could severely damage or interrupt our systems and operations and result in an adverse effect on our business, financial condition or results of operations. Natural disasters such as fire, flood, earthquake, tornado, power loss, break-in or similar event could severely damage or interrupt our systems and operations and/or result in temporary or permanent loss of manufacturing capability. Great delays could be experienced; power outages and communication blackouts could occur that would effectively halt, indefinitely, operations or that would cripple us at this critical growth stage. Management, though experienced in this field, is small and may not be able to handle fast growth in time to train additional managers. This could bring to bear undue strain on us that could derail growth. We may not be able to service and repair motor cycles effectively if our management does not have adequate time and resources to conduct its activities. Moreover, as our sales grow, the strain on our management may increase. Extreme market conditions of high inflation, low inflation, easy access to financing or a tightening of the money supply could hamper our effects on advertising, marketing and sales efforts. The desire for our services is strongly influenced by the condition of the economy, access to credit and the condition of the financial markets. We have substantial near-term capital needs; we may be unable to obtain the additional funding needed to enable us to operate profitably in the future. We will require additional funding over the next twelve months to develop our business.Presently, we have only about $57,000 worth of liquid assets with which to pay our expenses.Accordingly, we will seek outside sources of capital such as conventional bank financing; however, there can be no assurance that additional capital will be available on favorable terms to us. Ifadequate funds are not available, we may be required to curtail operations or to obtain funds by entering into collaboration agreements on unattractive terms. In addition, we have no credit facility or other committed sources of capital sufficient to fund our business plan. We may be unable to establish credit arrangements on satisfactory terms. If capital resources are insufficient to meet our future capital requirements, we may have to raise funds to continue development of our operations. To the extent that additional capital is raised through the sale of equity and/or convertible debt securities, the issuance of such securities could result in dilution to our shareholders and/or increased debt service commitments. If adequate funds are not available,we may be unable to sufficiently develop our operations to become profitable. 4 Table of Contents If we lose the services of our President, our business may be impaired. Our success is heavily dependent upon the continued and active participation of our President, Michael J. Bongiovanni. The loss of Mr. Bongiovanni’s services could have a severely detrimental effect upon the success and development of our business, inasmuch as he is the only officer with the experience to continue our operations. We lack of an established nation-wide brand name could negatively impact our ability to effectively compete in the motor cycle repair market. We do not have an established brand name or reputation to successfully sell our motor cycle repair services. We also have a relative lack of resources to conduct our business operations. Thus, we may have difficulty effectively competing with companies that have greater name recognition and resources than we do. Presently, we have no patents, copyrights, trademarks and/or service marks that would protect our brand name, nor do we have any current plans to file applications for such rights. Our inability to promote and/or protect our brand name may have an adverse effect on our ability to compete effectively in the motor cycle repair servicing industry. We face intense competition, which puts us at a competitive disadvantage; if we are unable to overcome these competitive disadvantages we may never become profitable. The market for motor cycle repairs is intensely competitive and dominatedby a small number of large, well-established, and well-financed companies. Many of these competitors have longer operating histories and greater financial, technical, sales and marketing resources than we do. In addition, we also face competition from potential new entrants into the market. Management cannot guarantee that we will be able to compete successfully against current and future competitors or that competitive pressure will not result in price reductions, reduced operating margins and loss of market share, any one of which could seriously harm our business. Lack of Public Market No public market exists for any of our securities and none is expected to develop as a result of this offering. The sale of the shares contemplated by this Memorandum are not being registered under the Securities Act of 1933, or under state securities laws, and the shares may not be resold or otherwise transferred unless they are subsequently registered or an exemption from applicable registration requirements is available. Consequently, investors may not be able to liquidate their investments. Because our stock is considered a penny stock, any investment in our stock is considered to be a high-risk investment and is subject to restrictions on marketability. Our shares are "penny stocks" within the definition of that term as contained in the Securities Exchange Act of 1934, which are generally equity securities with a price of less than $5.00. Our shares will be subject to rules that impose sales practice and disclosure requirements on certain broker-dealers who engage in certain transactions involving a penny stock. These rules impose restrictions on the marketability of the common stock and may affect its market value. If demand for our services slows, then the development of our business may be restricted. Demand for motor cycle repair services depends on our customers; therefore, we may be affected by many factors indirectly. In the short term, the demand for our services may depend upon: • the number of miles motor cycles is driven annually, as higher motor cycle mileage increases the need for maintenance and repair. Mileage levels may be affected by gas prices and other factors. • the number of motor cycles in current service that are seven years old and older, as these motor cycles are no longer under the original motor cycle manufacturers’ warranty and will need more maintenance and repair than younger motor cycles. • the weather, as motor cycle maintenance may be deferred in periods of inclement weather. For the long term, demand for our products may depend upon: • the quality of the motor cycles manufactured by the original motor cycle manufacturers and the length of the warranty or maintenance offered on new motor cycles. • restrictions on access to diagnostic tools and repair information imposed by the original motor cycle manufacturers or by governmental regulation. If we are unable to compete successfully against other businesses that offer the services that we offer, our sales and profits may decline. The servicing of motor cycles is highly competitive based on many factors, including name recognition, product availability, customer service, store location and price. Competitors are opening locations within our area. Competitors include national, regional and local motor cycle parts chains, independently owned motor cycle parts stores, jobbers, repair shops, car washes and motor cycle dealers, in addition to discount and mass merchandise stores, department stores, hardware stores, supermarkets, drugstores and home stores that sell aftermarket motor cycle parts and supplies, chemicals, accessories, tools and maintenance parts. Although we believe we compete effectively on the basis of the knowledge and expertise of our employees, merchandise quality, selection and availability, product warranty, and price; some competitors may have competitive advantages, such as greater financial and marketing resources, larger stores with more merchandise, longer operating histories, more frequent customer visits and more effective advertising. If we are unable to continue to develop successful competitive strategies, or if our competitors develop more effective strategies, our sales and profits may decline. Rising fuel prices may reduce our profitability. Rising fuel prices may decrease demand for the services that we offer, overall transaction count and our profitability. Fuel prices impact our commercial delivery, utility, and product costs. 5 Table of Contents There is limited liability of our management under our Articles of Incorporation and By-Laws and they are held harmless for certain actions under state law. Such provisions substantially limit shareholders' ability to hold officers and directors liable for breaches of fiduciary duty. We have adopted provisions to our Articles of Incorporation and Bylaws which limit the liability of our Officers and Directors, and provide for indemnification by our Officers and Directors to the full extent permitted by Florida corporate law, which generally provides that our officers and directors shall have no personal liability to us or our stockholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit. Such provisions substantially limit the shareholder's ability to hold officers and directors liable for breaches of fiduciary duty, and may require us to indemnify its officers and directors. This limits a shareholder's ability to hold officers and directors accountable in general, which renders their investment more risky. We received a Going Concern opinion during our recent financial audit We have received a report from our independent auditor on our financial statements for the years ended December 31, 2007 and 2006. The footnotes to our audited financial statements list factors which raise some doubt about our ability to continue as a going concern.These factors were related to recurring losses from operations since inception. In addition, we have yet to generate an internal cash flow from our business operations. Ourplans with regard to these matters encompass the following actions: 1) obtain funding from new investors to alleviateour working deficiency, and 2) implement a plan to generate further sales.Our continued existence is dependent uponour ability to resolveour liquidity problems and increase profitability in our current business operations. However, the outcome of management’s plans cannot be ascertained with any degree of certainty. The accompanying consolidated audited financial statements do not include any adjustments that might result from the outcome of these risks and uncertainties. RESEARCH AND DEVELOPMENT We have spent no funds on research and development. REPORTS TO SECURITY HOLDERS We are not required to deliver an annual report to security holders and will not voluntarily deliver a copy of the annual report to security holders. If we should choose to create an annual report, it will contain audited financial statements. We intend to file all of our required information with the SEC. We plan to file our Forms 10-KSB, 10-QSB, and all other forms that are or may become applicable with the SEC. The public may read and copy any materials that are filed by us with the SEC at the SEC’s Public Reference Room at treet, NE, Washington, D.C. 20549. The Public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The statements and forms filed by us with the SEC have been filed electronically and are available for viewing or copy on the SEC maintained Internet site that contains reports, proxy and information statements, as well as other information regarding issuers that file electronically with the SEC. The Internet address for this site can be found athttp://www.sec.gov. Item2. Description of Property We currently do not own any property. We rent 100 square feet of space under a three year operating lease agreement at $100 per month. The lease expires on December 31, 2008 and is therefore less than a one year minimum lease commitment remaining. We do not plan on acquiring any property in the immediate future. We also have an oral, month-to-month lease with an individual related to our Vice President. The lease is gratuitous and consists of approximately 1,100 square feet of space including a bay area, shop and office. The financial statements herein include the imputed fair value of the space at $900 per month based upon comparables in the area. Item3. Legal Proceedings As of the date of this report, we are not a party to any pending legal proceeding and are not aware of any threatened legal proceeding. Item4. Submission of Matters to a Vote of Security Holders None. 6 Table of Contents PART II Item5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities. MARKET INFORMATION Our common stock is not traded on any exchange. We plan to have our shares of common stock quoted on the Over-The-Counter Bulletin Board. The Over-The-Counter Bulletin Board is a quotation medium for subscribing members only. And only market makers can apply to quote securities on the Over-The-Counter Bulletin Board. We cannot guarantee that we will obtain a market maker or such a quotation. Although we will seek a market maker for our securities, our management has no agreements, understandings or other arrangements with market makers to begin making a market for our shares. There is no trading activity in our securities, and there can be no assurance that a regular trading market for our common stock will ever be developed, or if developed, will be sustained. A shareholder in all likelihood, therefore, will not be able to resell their securities should he or she desire to do when eligible for public resale. Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops. We have no plans, proposals, arrangements or understandings with any person with regard to the development of a trading market in any of our securities. AGREEMENTS TO REGISTER. Not applicable. HOLDERS. As of December 31, 2007 there were 49 holders of record of our common stock. SHARES ELIGIBLE FOR FUTURE SALE. In general, under Rule 144 as currently in effect, any of our affiliates and any person or persons whose sales are aggregated with our affiliates, who has beneficially owned his or her restricted shares for at least six months, may be entitled to sell in the open market within any three-month period a number of shares of common stock that does not exceed the greater of (i) 1% of the then outstanding shares of our common stock, or (ii) the average weekly trading volume in the common stock during the four calendar weeks preceding such sale. Sales under Rule 144 are also affected by limitations on manner of sale, notice requirements, and availability of current public information about us. Non-affiliates who have held their restricted shares for one year may be entitled to sell their shares under Rule 144 without regard to any of the above limitations, provided they have not been affiliates for the three months preceding such sale. Further, Rule 144A as currently in effect, in general, permits unlimited resales of restricted securities of any issuer provided that the purchaser is an institution that owns and invests on a discretionary basis at least $100 million in securities or is a registered broker-dealer that owns and invests $10 million in securities. Rule 144A allows our existing stockholders to sell their shares of common stock to such institutions and registered broker-dealers without regard to any volume or other restrictions. Unlike under Rule 144, restricted securities sold under Rule 144A to non-affiliates do not lose their status as restricted securities. We estimate that approximately 76,000 shares of common stock may be permitted to be sold every three month period under Rule 144. DIVIDENDS. We have not declared any cash dividends on our common stock since our inception and do not anticipate paying such dividends in the foreseeable future. We plan to retain any future earnings for use in our business. Any decisions as to future payment of dividends will depend on our earnings and financial position and such other factors, as the Board of Directors deems relevant. DIVIDEND POLICY. All shares of common stock are entitled to participate proportionally in dividends if our Board of Directors declares them out of funds legally available. These dividends may be paid in cash, property or additional shares of common stock. We have not paid any dividends since our inception and presently anticipate that all earnings, if any, will be retained to develop our business. Any future dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Our Shares are "Penny Stocks" within the Meaning of the Securities Exchange Act of 1934 Our Shares are "penny stocks" within the definition of that term as contained in the Securities Exchange Act of 1934, generally equity securities with a price of less than $5.00. Our shares will then be subject to rules that impose sales practice and disclosure requirements on certain broker-dealers who engage in certain transactions involving a penny stock. Under the penny stock regulations, a broker-dealer selling penny stock to anyone other than an established customer or "accredited investor" must make a special suitability determination for the purchaser and must receive the purchaser's written consent to the transaction prior to the sale, unless the broker-dealer is otherwise exempt. Generally, an individual with a net worth in excess of $1,000,000 or annual income exceeding $200,000 individually or $300,000 together with his or her spouse is considered an accredited investor. In addition, unless the broker-dealer or the transaction is otherwise exempt, the penny stock regulations require the broker-dealer to deliver, prior to any transaction involving a penny stock, a disclosure schedule prepared by the Securities and Exchange Commission relating to the penny stock market. A broker-dealer is also required to disclose commissions payable to the broker-dealer and the Registered Representative and current bid and offer quotations for the securities. In addition a broker-dealer is required to send monthly statements disclosing recent price information with respect to the penny stock held in a customer's account, the account’s value and information regarding the limited market in penny stocks. As a result of these regulations, the ability of broker-dealers to sell our stock may affect the ability of Selling Security Holders or other holders to sell their shares in the secondary market. In addition, the penny stock rules generally require that prior to a transaction in a penny stock, the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that becomes subject to the penny stock rules. These additional sales practice and disclosure requirements could impede the sale of our securities, if our securities become publicly traded. In addition, the liquidity for our securities may be adversely affected, with concomitant adverse affects on the price of our securities. Our shares may someday be subject to such penny stock rules and our shareholders will, in all likelihood, find it difficult to sell their securities. 7 Table of Contents VOTING RIGHTS. Each share of common stock entitles the holder to one vote at meetings of shareholders. The holders are not permitted to vote their shares cumulatively. Accordingly, the holders of common stock holding, in the aggregate, more than fifty percent of the total voting rights can elect all of our directors and, in such event, the holders of the remaining minority shares will not be able to elect any of such directors. The vote of the holders of a majority of the issued and outstanding shares of common stock entitled to vote thereon is sufficient to authorize, affirm, ratify or consent to such act or action, except as otherwise provided by law. MISCELLANEOUS RIGHTS AND PROVISIONS. Holders of common stock have no preemptive or other subscription rights, conversion rights, or redemption provisions. In the event of our dissolution, whether voluntary or involuntary, each share of common stock is entitled to share proportionally in any assets available for distribution to holders of our equity after satisfaction of all liabilities and payment of the applicable liquidation preference of any outstanding shares of preferred stock. There is no provision in our charter or by-laws that would delay, defer or prevent a change in our control. DEBT SECURITIES. We have not issued any debt securities. DIVIDEND RIGHTS. The common stock has no rights to dividends, except as the Board may decide in its discretion, out of funds legally available for dividends. We have never paid any dividends on our commonstock, and have no plans to pay any dividends in the foreseeable future. Common StockDescription We are authorized to issue 200,000,000 sharesof common stock, $.001 par value, of which 7,596,000shares are currently issued and outstanding. The holders of shares of common stock have one vote per share. None of theshareshave preemptive orcumulative votingrights,have any rights of redemption or are liable forassessmentsorfurthercalls. The holders of common stock are entitled to dividends, when and as declared by the Board of Directors from funds legally available, and upon liquidation of us to share pro rata in any distribution toshareholders. GuardianRegistrar &Transfer,
